Fourth Court of Appeals
                                            San Antonio, Texas

                                                   JUDGMENT
                                                No. 04-18-00515-CV

                            SOUTHCROSS ENERGY PARTNERS GP, LLC,
                                    Appellant/Cross-Appellee

                                                           v.

    Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
         of Jesus Gonzalez, Jr.; Amy Gonzalez; and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                    Appellees/Cross-Appellants 1

                        From the 229th Judicial District Court, Duval County, Texas
                                        Trial Court No. DC-16-139
                               Honorable Sandra L. Watts, Judge Presiding 2

              BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s awards of exemplary
damages are REVERSED. We RENDER a take-nothing judgment on appellees’ and cross-
appellants’ gross negligence claims. In all other respects, the trial court’s judgment is AFFIRMED.
Each party shall bear their own costs of this appeal.

           SIGNED February 24, 2021.


                                                             _____________________________
                                                             Luz Elena D. Chapa, Justice




1
    Rene Elizondo is the only appellee who is not a cross-appellant.
2
  Sitting by assignment. Judge Sandra L. Watts presided over some of the post-trial proceedings and signed the final
judgment. The Honorable Ana Lisa Garza, Former Presiding Judge of the 229th Judicial District Court, presided over
the trial proceedings and some of the post-trial proceedings.